 69324 NLRB No. 16LABORERS LOCAL 703 (MIDWEST LABORATORY INSTALLATIONS)1The notice of hearing defines the disputed work as ‚‚the clean-up work after installation of cabinets.™™ We have modified the defini-
tion of the work in dispute to include handling and cleanup work
involved with the installation process of cabinets and equipment, in
accordance with the parties™ stipulation set forth above concerning
the object of the Laborers™ picketing and in accordance with the way
the case was litigated at the hearing. The evidence at the hearing
showed that the dispute was not limited to cleanup work after the
installation of cabinets.Laborers™ International Union of North America,Local Union 703 and Midwest Laboratory In-stallations, Inc. andCarpenters Local No. 44.
Case 33ŒCDŒ391July 28, 1997DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe charge in this Section 10(k) proceeding wasfiled on December 17, 1996, by Midwest Laboratory
Installations, Inc., the Employer, alleging that the Re-
spondent, Laborers™ International Union of North
America, Local Union 703 (Laborers), violated Section
8(b)(4)(D) of the National Labor Relations Act by en-
gaging in proscribed activity with an object of forcing
the Employer to assign certain work to employees it
represents rather than to employees represented by
Carpenters Local No. 44 (Carpenters). A hearing was
held February 14, 1997, before Hearing Officer Greg
Ramsay. No briefs were filed.The National Labor Relations Board affirms thehearing officer™s rulings, finding them free from preju-
dicial error.On the entire record, the Board makes the followingfindings.I. JURISDICTIONThe Employer, an Indiana corporation, with its of-fice located in Monticello, Indiana, is engaged in the
business of the installation of science casework and
equipment in Indiana and Illinois. During the past cal-
endar year, it has purchased and received goods and
materials valued in excess of $50,000 directly from
points outside the State of Indiana. The parties stipu-
lated, and we find, that the Employer is engaged in
commerce within the meaning of Section 2(6) and (7)
of the Act and that the Laborers and Carpenters are
labor organizations within the meaning of Section 2(5)
of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer is a subcontractor engaged in the in-stallation of science casework and equipment in Indi-
ana and Illinois. Since 1988, the Employer has had a
collective-bargaining agreement with the Carpenters
covering its employees. In June 1996, the Employer
started installing science cabinets and equipment at the
University of Illinois Newmark Lab in Champaign-Ur-
bana, Illinois. The Employer assigned the work to its
employees who were represented by the Carpenters.
This assignment was in accord with the Employer™spast award of similar work to employees representedby the Carpenters.On or about December 16Œ20, 1996, the Laborerspicketed the jobsite with signs stating, ‚‚Midwest Lab-
oratory Installations has no contract with L.L. # 703
Employees of other companies are asked not to refrain
from working.™™ The parties stipulated that the Labor-
ers picketed ‚‚because the handling and clean-up work
involved with the installation process of cabinets and
equipment was not assigned to members of Local
Union 703™™; and this even though since on or about
December 13, 1996, Midwest Laboratory Installations,
Inc. assigned the disputed work to members of Car-
penters Local No. 44 who are its employees.B. Work in DisputeThe disputed work consists of the handling andcleanup work involved with the installation process of
cabinets and equipment at the University of Illinois
Newmark Lab in Champaign-Urbana, Illinois.1C. Contentions of the PartiesThe Employer contends that the work in disputeshould be assigned to employees represented by the
Carpenters on the basis of the collective-bargaining
agreement, past practice, employer preference, area and
industry practice, skills, and economy and efficiency of
operation.The Laborers contend that the disputed work shouldbe assigned to employees it represents on the basis of
industry practice.The Carpenters contend that the work in disputeshould be assigned to employees it represents on the
basis of the collective-bargaining agreement, past prac-
tice, employer™s preference, area and industry practice,skills, and economy and efficiency of operation.D. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) of the Act has been vio-
lated and that the parties have not agreed on a method
for a voluntary adjustment of the dispute.As discussed above, the record indicates that the La-borers picketed the jobsite with an object of forcing
the Employer to assign the disputed work to employ-
ees represented by the Laborers rather than to employ-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00069Fmt 0610Sfmt 0610D:\NLRB\324.011APPS10PsN: APPS10
 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ees represented by the Carpenters. The parties stipu-lated that there is no voluntary method of resolving the
jurisdictional dispute which would be binding on all
the parties.We find reasonable cause to believe that a violationof Section 8(b)(4)(D) has occurred and that there exists
no agreed method for voluntary adjustment of the dis-
pute within the meaning of Section 10(k) of the Act.
Accordingly, we find that the dispute is properly be-
fore the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Collective-bargaining agreementsAs previously indicated, the Employer has a collec-tive-bargaining agreement with the Carpenters. It does
not have an agreement with the Laborers. The Car-
penters™ contract specifically covers the installation ofcabinets and the handling of all materials involved in
the installation. Inasmuch as the cleaning work in dis-
pute includes cleaning work that is an integral part of
the installation process, we find that this factor favors
assigning the work in dispute to employees represented
by the Carpenters.2. Employer preference and past practiceThe Employer has consistently assigned the disputedwork to its own employees represented by the Car-
penters. The Employer™s president testified that he pre-
ferred that the work in dispute be assigned to employ-
ees represented by the Carpenters. We find that the
Employer™s preference and past practice favor award-
ing the work to employees represented by the Car-
penters.3. Area and industry practiceEmployees represented by the Carpenters have per-formed similar handling and cleanup work involved
with the installation process of cabinets and instru-
ments in other area locations. The Laborers™ field rep-
resentative testified that employees represented by the
Laborers have cleaned up cabinets after they have been
installed and have helped unload office furniture, in-
cluding cabinets. Inasmuch as employees representedby both unions perform some of the disputed work, wefind that this factor favors neither group of employees.4. Relative skillsThe Employer™s president testified that the cleaningof the cabinets requires a special skill. He stated that
knowledge is needed on how to clean the cabinets, in-
cluding what chemicals to use on what type of cabinet
or counter top. If the cleaning is not done correctly, it
could cause damage to the epoxy, caulking, and paint-
ing involved in the installation of the cabinets. The La-
borers maintain that no special skills are needed to per-
form the disputed cleaning work. However, there is no
evidence that employees represented by the Laborers
have performed any cleaning work during the installa-
tion process. Accordingly, we find that this factor fa-
vors the assignment of the work in dispute to employ-
ees represented by the Carpenters.5. Economy and efficiency of operationsThe Employer does not employ Laborers. Further,the disputed work is only a very small portion of the
amount of work being performed on the jobsite and it
is done on an irregular basis for short periods of time.
Consequently, the Employer would incur superfluous
costs by hiring laborers to perform the work in dispute
while retaining its carpenters to perform other tradi-
tional work assignments. Accordingly, we find that this
factor favors the assignment of work to employees rep-
resented by the Carpenters.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by the Carpenters are
entitled to perform the work in dispute. We reach this
conclusion relying on the collective-bargaining agree-
ment, the Employer™s preference and past practice, rel-
ative skills, and economy and efficiency of operations.
In making this determination, we are awarding the
work to employees represented by the Carpenters, not
to that Union or its members. The determination is
limited to the controversy that gave rise to this pro-
ceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. The employees of Midwest Laboratory Installa-tions, Inc. represented by Carpenters Local No. 44 are
entitled to perform the handling and cleanup work in-
volved with the installation process of cabinets and
equipment at the University of Illinois Newmark Lab
in Champaign-Urbana, Illinois.2. Laborers™ International Union of North America,Local Union 703 is not entitled by means proscribed
by Section 8(b)(4)(D) of the Act to force MidwestVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00070Fmt 0610Sfmt 0610D:\NLRB\324.011APPS10PsN: APPS10
 71LABORERS LOCAL 703 (MIDWEST LABORATORY INSTALLATIONS)Laboratory Installations, Inc. to assign the disputedwork to employees represented by it.3. Within 10 days from this date, Laborers™ Inter-national Union of North America, Local Union 703
shall notify the Regional Director for Region 33 inwriting whether it will refrain from forcing the Em-ployer by means proscribed by Section 8(b)(4)(D) to
assign the disputed work in a manner inconsistent with
this determination.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00071Fmt 0610Sfmt 0610D:\NLRB\324.011APPS10PsN: APPS10
